FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUMBERTO VALLIN,                                 No. 09-73035

               Petitioner,                       Agency No. A028-727-740

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Humberto Vallin, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen, and review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Vallin’s motion to reopen on

the ground that he presented insufficient evidence to establish prejudice resulting

from the alleged errors of his former counsel. See Rojas-Garcia v. Ashcroft, 339

F.3d 814, 826 (9th Cir. 2003) (requiring prejudice to prevail on an ineffective

assistance claim).

      In light of our disposition, we need not address Vallin’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73035